DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,753,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the flooring panel of instant claims 1-18 and the adhesive layer of instant claims 19-20, i.e, the corresponding structure, features, and compositions, would have been rendered obvious to one of ordinary skill in the art at the time of invention by the flooring panel of instant claims 1-15 and the adhesive layer of instant claims 16-17 of U.S. Patent No. 10,753,100.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keane (US 2016/0032597 A1) in view of Krueger et al (US 2012/0225773 A1).
Regarding claims 1-4, 15-16, and 19-20, Keane teaches a flooring system (i.e., panel system) (200) comprising an upper floor layer (202) having a an upper side and a lower side; and an underlayment material (i.e., adhesive layer) (220) including a layer (i.e., an elastic layer) (324) having an upper side, which is attached to said lower side of said upper floor layer, and a lower side, which is located opposite said upper side of said elastic layer and which defines a lower surface of said elastic layer; and further teaches said adhesive layer (220, 320) includes a surface (i.e., sealing material) (326), that may have frictional properties, applied to substantially the entire surface of said lower side of said elastic layer (324) so to provide said adhesive layer with a self-adhesive property, said elastic layer (324) being made from a foam material (para 15-40; figs 2-3).
Keane fails to expressly suggest said elastic layer including a plurality of open holes formed in said lower side of said elastic layer, said open holes being sized and shaped for applying suction against a support surface when said flooring panel is applied thereto; said sealing material for enhancing the suction applied by said holes to the support surface; wherein at least some of said holes retain hollow spaces therein so as to apply the suction to the support surface; wherein said sealing material is configured to form a substantially air-tight seal around outer edges of said at least some of said holes when said flooring panel is applied against the support surface.
Krueger suggests a soft, flexible, low-density, open-cell, thermoplastic, absorbent foam formed from a foam polymer that may be used in thermal and acoustic insulation, shock and cushion absorbing products, or in construction uses (abstract, para 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the open cell foam of Krueger for the foam of Keane for a foam that is soft and flexible and has thermal and acoustic insulative properties. In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the open cell foam of Krueger for the foam of Keane, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). Furthermore, since Krueger is an open cell foam, it would have a plurality of open holes formed in said lower side of said elastic layer, each of said holes having an interior surface and a lower edge, which are formed as part of said foam material. 
With regard to the limitations “said elastic layer including a plurality of open holes formed in said lower side of said elastic layer, said open holes being sized and shaped for applying suction against a support surface when said flooring panel is applied thereto; said sealing material for enhancing the suction applied by said holes to the support surface; wherein at least some of said holes retain hollow spaces therein so as to apply the suction to the support surface; wherein said sealing material is configured to form a substantially air-tight seal around outer edges of said at least some of said holes when said flooring panel is applied against the support surface;” Keane teaches the surface (i.e., sealing material) may be polyurethane and may be applied as a coating and be the physical exterior of the layer (para 36, 37, 39).
This matches the composition, structure, and method of application of the sealing material of the instant claims (instant specification para 33, 36). Therefore, the embodiment of Keane as modified by Krueger is deemed to possess the limitation “said elastic layer including a plurality of open holes formed in said lower side of said elastic layer, said open holes being sized and shaped for applying suction against a support surface when said flooring panel is applied thereto; said sealing material for enhancing the suction applied by said holes to the support surface; wherein at least some of said holes retain hollow spaces therein so as to apply the suction to the support surface; wherein said sealing material is configured to form a substantially air-tight seal around outer edges of said at least some of said holes when said flooring panel is applied against the support surface.”
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding claim 5, Keane teaches the surface (i.e., sealing material) may be polyurethane (para 36).
Regarding claim 6 and 7, Krueger would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein said holes are randomly distributed substantially throughout the entire surface of said lower side of said elastic layer; and wherein said holes have random sizes (figs 1-3).
Regarding claims 8-10, Krueger teaches the foam may comprise a mixture having ethylene vinyl acetate, polyethylene, and polyurethane (para 66, 68), and it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of the ethylene vinyl acetate, polyethylene and polyurethane in composition to optimize the physical/mechanical properties of the layer (i.e., strength, feel, etc).
Regarding claim 11, Krueger teaches the foam may comprise fillers (para 100). The other additives mentioned in claim 11 read as optional limitations that need not be taught by Keane as modified by Krueger.
Regarding claims 12 and 13, Keane suggests an adhesive layer (i.e., bonding layer) provided between said upper floor layer and said underlayment (i.e., adhesive layer comprising the elastic layer) for fixedly attaching said upper floor layer to said elastic layer (para 16). The Examiner acknowledges the additional layer (322) as taught by Keane, but nothing in the language in the instant claims forbids the existence of such layer. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to exclude the layer if its properties are deemed not necessary. Keane further suggests the use of additional films with the underlayment such as a release layer (para 86), so it would have been obvious to one of ordinary skill in the art at the time of invention to add a release (i.e., protective layer) removably attached to said lower side of said elastic layer as a matter of design choice as suggested directly by Keane.
Regarding claim 14, 17, and 18, Keane teaches the flooring system comprises an upper floor layer that may be carpet, tile (i.e., a flooring panel) or vinyl (para 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783